CM/ECF - California Central District                                 https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?551438536121713-L_1_0-1



                                       Query   Reports   Utilities      Help     What's New      Log Out

                                                                                                                   CLOSED

                               UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                  CRIMINAL DOCKET FOR CASE #: 2:20-mj-05010-DUTY All Defendants


         Case title: USA v. Cienfuegos-Zepeda                               Date Filed: 10/16/2020
                                                                            Date Terminated: 10/23/2020


         Assigned to: Duty Magistrate Judge

         Defendant (1)
         Salvador Cienfuegos-Zepeda                       represented by Duane R Lyons
         TERMINATED: 10/23/2020                                          Quinn Emanuel Urquhart and Sullivan
                                                                         LLP
                                                                         865 South Figueroa Street 10th Floor
                                                                         Los Angeles, CA 90017-2543
                                                                         213-443-3000
                                                                         Fax: 213-443-3100
                                                                         Email: duanelyons@quinnemanuel.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED
                                                                         Designation: Retained

         Pending Counts                                                        Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                                     Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                            Disposition
         None



         Plaintiff


1 of 3                                                                                                            10/27/2020, 9:33 AM
CM/ECF - California Central District                                    https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?551438536121713-L_1_0-1



         USA                                                   represented by US Attorney's Office
                                                                              AUSA - Office of US Attorney
                                                                              Criminal Division - US Courthouse
                                                                              312 North Spring Street 12th Floor
                                                                              Los Angeles, CA 90012-4700
                                                                              213-894-2434
                                                                              Email: USACAC.Criminal@usdoj.gov
                                                                              LEAD ATTORNEY
                                                                              ATTORNEY TO BE NOTICED
                                                                              Designation: Assistant US Attorney


          Date Filed         # Docket Text
          10/16/2020         1 AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to defendant
                               Salvador Cienfuegos-Zepeda, originating in the Eastern District of New York. Defendant
                               charged in violation of: 21:841. Signed by agent Timothy Bech, DEA, Task Force Agent.
                               (mrgo) (Entered: 10/26/2020)
          10/16/2020         2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Salvador Cienfuegos-
                               Zepeda; defendants Year of Birth: 1948; date of arrest: 10/15/2020. (mrgo) (Entered:
                               10/26/2020)
          10/16/2020         3 Defendant Salvador Cienfuegos-Zepeda arrested on warrant issued by the USDC Eastern
                               District of New York at Brooklyn. [Indictment CR 19-366] (mrgo) (Entered: 10/26/2020)
          10/16/2020         4 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before Magistrate
                               Judge Alexander F. MacKinnon as to Defendant Salvador Cienfuegos-Zepeda Defendant
                               arraigned and states true name is as charged. Attorney: Duane R Lyons for Salvador
                               Cienfuegos-Zepeda, Retained, present. Court orders defendant Temporarily detained.
                               Defendant remanded to the custody or currently in the custody of the US Marshal.
                               Detention Hearing set for 10/20/2020 at 01:00 PM before Magistrate Judge Alexander F.
                               MacKinnon. Court Reporter: Terri A. Hourigan. (mrgo) (Entered: 10/26/2020)
          10/16/2020         6 WAIVER OF RIGHTS approved by Magistrate Judge Alexander F. MacKinnon as to
                               Defendant Salvador Cienfuegos-Zepeda. (mrgo) (Entered: 10/26/2020)
          10/16/2020         7 ORDER OF DETENTION by Magistrate Judge Alexander F. MacKinnon as to
                               Defendant Salvador Cienfuegos-Zepeda. (mrgo) (Entered: 10/26/2020)
          10/20/2020         5 MINUTES OF DETENTION HEARING (HELD VIA VTC) before Magistrate Judge
                               Alexander F. MacKinnon as to Defendant Salvador Cienfuegos-Zepeda, The Court
                               Orders the defendant permanently detained. The Court is advised that the defendant will
                               be submitting a waiver of arrival of process and identity hearing. After the Court has
                               received and approved the waiver, it is ordered that the defendant is held to answer to the
                               Eastern District of New York. Upon the request of defendant, the order for removal will
                               not be signed until October 23, 2020. Court Reporter: Sherri Kleeger. (mrgo) (Entered:
                               10/26/2020)
          10/20/2020         8 MINUTES OF FURTHER PROCEEDINGS RE HEARING held before Magistrate
                               Judge Alexander F. MacKinnon. Defendant Ordered detained. Court orders defendant
                               held to answer to Eastern District of New York. Warrant of Removal and final
                               commitment to issue. Court Smart: Zoom Webinar. (mrgo) (Entered: 10/26/2020)




2 of 3                                                                                                               10/27/2020, 9:33 AM
CM/ECF - California Central District                                   https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?551438536121713-L_1_0-1



          10/23/2020         9 WARRANT OF REMOVAL AND COMMITMENT by Magistrate Judge Alexander F.
                               MacKinnon that Defendant Salvador Cienfuegos-Zepeda be removed to the Eastern
                               District of New York. (mrgo) (Entered: 10/26/2020)
          10/26/2020             Notice to Eastern District of New York of a Rule 5 or Rule 32 Initial Appearance as to
                                 Defendant Salvador Cienfuegos-Zepeda. Your case number is: CR-19-366. Using your
                                 PACER account, you may retrieve the docket sheet and any text-only entries via the case
                                 number link. The following document link(s) is also provided: 9 Warrant of Removal and
                                 Commitment to Another District. If you require certified copies of any documents, please
                                 send a request to email address CrimIntakeCourtDocs-LA@cacd.uscourts.gov (mrgo)
                                 (Entered: 10/26/2020)




3 of 3                                                                                                              10/27/2020, 9:33 AM
